EXHIBIT 10.12 EMPLOYMENT AGREEMENT This Employment Agreement (the “Agreement”) is made and entered into as of June 5, 2008 by and betweenFlotation Technologies, Inc., a Maine corporation (the “Company”), and David A. Capotosto (“Executive”). RECITALS The Company owns and operates a business which engineers, designs and manufacturers deepwater buoyancy systems, using high-strength Flotec syntactic foam and polyurethane elastomers (the “Business”) to customers worldwide. The Company desires to employ Executive, and the Executive desires to accept such employment, on the terms and subject to the conditions set forth in this Agreement. In consideration of the mutual promises set forth in this Agreement the parties hereto agree as follows: ARTICLE I Term of Employment 1.01Subject to the provisions of Article V, and upon the terms and subject to the conditions set forth in this Agreement, the Company will employ Executive for the three-year period beginning on the date first written above (the “Commencement Date”) and ending on the third anniversary of the Commencement Date. ARTICLE II Duties 2.01(a)During the term of employment, Executive will: (i)Promote the interests, within the scope of his duties, of the Company and devote his full working time and efforts to the Company’s business and affairs; (ii)Serve as President of the Company, reporting directly to the Vice President of Operations of Deep Down, Inc., the sole shareholder of the Company (the “Parent”) or other person designated by the Parent; and (iii)Perform the duties and services consistent with the title and function of such office, including without limitation, those, if any, set forth in the bylaws of the Company or as specifically set forth from time to time by the Company’s Board of Directors (the “Board”). (b)Notwithstanding anything contained in clause 2.01(a)(i) above to the contrary, nothing contained herein or under law shall be construed as preventing Executive from (i) investing Executive’s personal assets in such form or manner as will not require any services on the part of Executive in the operation or the affairs of the companies in which such investments are made and in which his participation is solely that of a passive investor (provided that he, collectively with his family and affiliated interests (or persons constituting a “group” under the federal securities laws) will not exceed 5% of any company’s voting securities); and (ii) engaging (not during normal business hours) in any other professional, civic, or philanthropic activities, provided that Executive’s investments or engagement does not result in a violation of his covenants under this Section or Article VI hereof. ARTICLE III Base Compensation 3.01The Company will compensate Executive for the duties performed by him hereunder by payment of a base salary at the rate of One Hundred Fifty Thousand ($150,000.00) per annum (the “Base”), payable in accordance with customary payroll procedures of the Company, subject to customary withholding for federal, state, and local taxes and other normal and customary withholding items. 3.02Bonus. In addition to the Base, the Company (a) shall pay to Executive a bonus (the “Non-Discretionary Bonus”) quarterly upon closing of the Company income and expense accounting for the quarter, equal to one percent (1%) of the Company’s net profit before interest, taxes, goodwill charges and any management fees charged by the Parent; and (b) may pay to the Executive a bonus (the “Discretionary Bonus”) (the Non-Discretionary Bonus and Discretionary Bonus are sometimes collectively referred to as the “Bonus”) of any amounts deemed reasonable and appropriate by the Company’s Board of Directors based on the quality and nature of Executive’s services and the performance of the Company during such year. ARTICLE IV Reimbursement and Employment Benefits 4.01Health and Other Medical. Executive shall be eligible to participate in all health, medical, dental, and life insurance employee benefits as are available from time to time to other key executive employees (and their families) of the Company and the Parent, including a Life Insurance Plan, Medical and Dental Insurance Plan, and a Long Term Disability Plan (the “Plans”). The Company shall pay 100% of all premiums with respect to Executive for such Plans. Executive may purchase additional insurance for members of his immediate family. 4.02Vacation. Executive shall be entitled to five (5) weeks (200 hours) of vacation per year, to be taken in such amounts and at such times as shall be mutually convenient for Executive and the Company. Except as set forth in the previous sentence, the Company’s standard policies and practices regarding vacation time will apply to Executive. 4.03Performance Enhancing Items. Executive shall be entitled to receive from the Company a monthly car allowance of up to One Thousand Dollars ($1,000) per month. 4.04Reimbursable Expenses. The Company shall in accordance with its standard policies in effect from time to time reimburse Executive for all reasonable out-of-pocket expenses actually incurred by him in the conduct of the business of the Company provided that Executive submits all substantiation of such expenses to the Company on a timely basis in accordance with such standard policies and further provided that Executive receives prior approval for all individual expenditures in excess of $500. 4.05Savings Plan.
